DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant’s Restriction arguments, see remark on page 1, filed on 11/25/2020, with respect to claims 1-9, 19, 23-32 have been acknowledged.  The applicant elects, without traverse, Group II, claims 6-9, 27-32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-8, 27-29, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated IDS reference CN104105160, hereinafter referred as “CN”, in view of Agiwal et al. (Pub No.: 2017/0041917).
Regarding claim 27, CN discloses a device (see user equipment in para. 0228, 0230), comprising: a processor (see processor 1030 in para. 0228, 0230); and a memory (see memory 1020 in para. 0228, 0230) for storing processor executable instructions; wherein the processor is configured to execute a method for implementing device bootstrapping, comprising: 
receiving bootstrapping information (read as the user equipment list) of a second device (read as the first user equipment) sent by a cellular base station (CN104105160 see para. 0070-0073; S102: Add the acquired device information to the user equipment list. S103: Send a user equipment list to the second user equipment in the coverage of the base station,). The base station adds the device information of the first user equipment to the user equipment list and sends the list to the second user equipment. In other words, the second user equipment receives the user equipment list or the bootstrap information of the first user equipment from the base station; and 
establishing an D2D connection with the second device based on the bootstrapping information of the second device (CN104105160 see para. 0073-0074; where the second user equipment discovers the first user equipment according to the user equipment list. The second user equipment may be specifically a user equipment having a D2D communication function.). Thus, the second user equipment establishes an D2D connection with the first user equipment based on the bootstrap information of the first user equipment;
wherein the second device obtains bootstrapping information of a first device through the cellular base station (CN104105160 see para. 0050, 0076, 0089, 0090; the base station adds the acquired device information to the user equipment list, and then sends the user equipment list to the user equipment in its coverage. In para. 0076, the equipment list can be transmitted via broadcast channel such that all user equipment receives the list within the coverage. In para. 0089, the equipment list is a plurality of user equipment lists).  The equipment list is a list comprises plurality of user equipment information list that is broadcasted by the base station and shared among the plurality of user equipment within the coverage.
However, CN does not explicitly disclose the feature wherein the first and second devices being IoT devices, the base station being the CIoT base station and to establish IoT connection.
Agiwal et al. from the same or similar fields of endeavor discloses the feature wherein the first and second devices being IoT devices and the base station being the CIoT base station (Agiwal et al. see fig. 1; para. 0055, 0056; the UE 120 can be any one of a mobile phone, smartphone, personal digital assistant (PDA), laptop computer, net book, or internet of things (IoT) device). As shown in fig. 1, the UE 120 can be a IoT device or any device that can receive WAN wireless communication service via CIoT base station(s) 110 and/or 140.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the user equipment (e.g., first user equipment and second user equipment) and the base station as taught by CN, with the IoT device(s) and the IoT capable serving base station 110, respectively as taught by Agiwal et al. such that an IoT connection is established rather than a D2D connection between the IoT devices, and the result would be reasonably predicted.
Claim 6 is rejected similarly to claim 27.
Regarding claims 7, 28, CN discloses the feature for sending bootstrapping information of the first device to the CIoT base station (CN104105160 see para. 0067, 0068; the base station obtains device information by receiving device information sent by the first user equipment.).  
Regarding claims 8, 29, CN discloses the feature wherein sending the bootstrapping information of the first device to the CIoT base station comprises: sending the bootstrapping information of the first device to the CIoT base station in a process of accessing the CIoT base station (CN104105160 see para. 0068; For example, when the first user equipment in the coverage of the base station is powered on, or when the first user equipment switches from other cells or randomly accesses the base station, or the first user equipment in the coverage of the base station has a large amount of point-to-point traffic. The first user equipment sends the device information to the base station.).  
Regarding claims 31, 32, CN discloses the feature wherein sending the bootstrapping information of the first device to the CIoT base station comprises:  sending the bootstrapping information of the first device to the CIoT base station when an IoT connection to be established with another loT device (CN104105160 see para. 0050, 0076, 0084).  Base station acquires device information from each user equipment once they are located within the coverage. Thus, each of the user equipment (first and second user equipment) sends the device information to the base station for connection establishment with another device.

Claims 9, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated IDS reference CN104105160, hereinafter referred as “CN”, in view of Agiwal et al. (Pub No.: 2017/0041917) as applied to claim 6 or 27 above, and further in view of Takahashi et al. (Pub No.: 2019/0020998).
Regarding claims 9, 30, CN in view of Agiwal et al. does not explicitly disclose the feature wherein sending the bootstrapping information of the first device to the CIoT base station comprises: receiving a request message sent by the CIoT base station for acquiring the bootstrapping information of 
Takahashi et al. from the same or similar fields of endeavor discloses the feature wherein sending the bootstrapping information of the first device to the CIoT base station comprises: receiving a request message sent by the CIoT base station for acquiring the bootstrapping information of the first device; and sending a response message corresponding to the request message to the CIoT base station, wherein the response message carries the bootstrapping information of the first device (Takahashi et al. see fig. 8, see para. 0090).  The eNB requests the UE 50 to acquire the capability of the UE and the UE 50 transmits the UE capability to the eNB 10.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of CN in view of Agiwal et al. and to implement with the feature as taught by Takahashi et al. to receive a request for UE capability information or bootstrap information and to transmit the requested UE capability information.
The motivation would be to improve transmission reliability.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464